AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘ : Page | of |

im

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a _SUDGMENT IN A CRIMINAL CASE
Vv. a (For Offenses Committed On or After November 1, 1987)
Francisco Albino-Montiel Case Number: 3:19-mj-24472

 

Erik Richgrd Brunef™ # 2

Defendant's Atforney fi

  

 

 

 

 

 

 

 

 

 

 

EGISTRA . 917182 |
REGIS TION NO 917 8298 NOV 29 ai
- THE DEFENDANT:
pleaded guilty to count(s)} I of Complaint soutien bate Se GOURT
LI was found guilty to count(s) at PePuTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor). ~ 1
[1 The defendant has been found not guilty on count(s)
[J Count(s) dismissed on the motion of the United States.

 

| IMPRISONMENT |
-The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

C] TIME SERVED . * @ _ days

 

XX] Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in -

the defendant’s possession at the time of arrest upon their deportation or removal.
( Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019
Date of Imposition of Sentence

 

. ctf erm ner : (ff oo ,
Received a : _
DUSM , HON ORA E STANLEY A; BOONE
a oo ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe | 3:19-mj-24472

Z

 

 
